“ The Tax Law relating to review of assessments is remedial in character and should be liberally construed to the end that the taxpayer’s right to have his assessment reviewed should not be defeated by a technicality ” (People ex rel. New York City Omnibus Corp. v. Miller, 282 N. Y. 5, 9; People ex rel. Denney v. Clark, 257 App. Div. 905). A petition is akin to a complaint in an action, and is amendable on motion. It is our opinion that under section 105 of the Civil Practice Act, the omission of the verification, which " adds nothing ” to the petition (People ex rel. Denney v. Clark, supra), is an omission or irregularity which, in the discretion of the court, may be supplied or corrected if, as here, it appears that no substantial right of any party is prejudiced thereby. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.